Citation Nr: 1043099	
Decision Date: 11/16/10    Archive Date: 11/24/10

DOCKET NO.  07-10 040A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for hepatitis B.

2.  Entitlement to service connection for lung disease.

3.  Entitlement to service connection for a skin disease, other 
than squamous cell carcinoma of the lip, a scar due to removal of 
squamous cell carcinoma of the lip, a scar due to removal of 
basal cell carcinoma of the right chest, and actinic keratosis, 
for which service connection has already been established.

4.  Entitlement to a rating in excess of 10 percent for 
hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Harold A. Beach


INTRODUCTION

The Veteran served on active duty from January 1964 to February 
1968 and from February 1975 to January 1991.  His awards and 
decorations included the Bronze Star Medal with Combat V, the 
Joint Service Commendation Medal with Combat V and two awards of 
the Purple Heart Medal.

This case was previously before the Board of Veterans' Appeals 
(Board) in April 2009, at which time, it was remanded for further 
development.  Following the requested development, the VA Appeals 
Management Center (AMC) in Washington, D.C. confirmed and 
continued the denial of entitlement to service connection for 
hepatitis B; lung disease; and a skin disease other than squamous 
cell carcinoma of the lip, a scar due to removal of squamous cell 
carcinoma of the lip, a scar due to removal of basal cell 
carcinoma of the right chest, and actinic keratosis.  The AMC 
also confirmed and continued the 10 percent rating for 
hypertension.  Thereafter, the case was returned to the Board for 
further appellate action.

In February 2009, during the course of the appeal, the Veteran 
had a video conference with the Veterans Law Judge whose 
signature appears at the end of this decision.  A transcript of 
that video conference has been associated with the claims file.  

After reviewing the record, the Board finds that still-additional 
development is warranted with respect to the issue of entitlement 
to service connection for a skin disease.  Accordingly, that 
issue is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed rating decision, dated in October 1991, the 
RO denied the Veteran's claim of entitlement to service 
connection for hepatitis B.  

2.  Evidence associated with the record since the October 1991 RO 
decision is either cumulative or redundant and, by itself or in 
connection with evidence previously assembled, does not relate to 
an unestablished fact or raise a reasonable possibility of 
substantiating the claim of entitlement to service connection for 
hepatitis B. 

3.  The presence of a chronic, identifiable lung disease is not 
established.  

4.  The Veteran's hypertension, which is controlled by 
medication, is manifested by diastolic readings, primarily below 
100 and systolic readings primarily below 150.  


CONCLUSIONS OF LAW

1.  The RO's October 1991 rating decision, which denied the 
Veteran's claim of entitlement to service connection for 
hepatitis B, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.1103 (2010).

2.  New and material evidence has not been submitted to reopen 
the Veteran's claim of entitlement to service connection for 
hepatitis B.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2010).

3.  The claimed lung disease is not the result of disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A (West 2002 and Supp. 2010); 38 C.F.R. 
§§ 3.159, 3.303 (2010).

4.  The criteria for a rating in excess of 10 percent for 
hypertension have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A 
(West 2002 and Supp 2010); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.104, 
Diagnostic Code 7101 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Prior to consideration of the merits of the Veteran's appeal, the 
Board must determine whether VA has met its statutory duty to 
assist him in the development of the issues of entitlement to 
service connection for hepatitis B and for a lung disease, as 
well as the issue of entitlement to an increased rating for 
hypertension.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  In 
this case, the Board finds that VA has met that duty.

A review of the record discloses that this is not the Veteran's 
first claim entitlement to service connection for hepatitis B.  
That claim was initially denied by the RO in September 1991 and 
confirmed in a rating decision the following month.  The Veteran 
was notified of that decision, as well as his appellate rights.  
However, he did not file a notice of disagreement with which to 
initiate an appeal.  Therefore, that decision became final under 
the law and regulations then in effect.  38 U.S.C.A. § 7104 (West 
1991); 38 C.F.R. § 19.192 (1991) (codified as revised at 
38 C.F.R. § 20.1103 (2010).  

In October 2004, the Veteran filed an application to reopen his 
claim of entitlement to service connection for hepatitis B.  He 
also filed an application for claims of entitlement to service 
connection for a lung disease and entitlement to a rating in 
excess of 10 percent for his service-connected hypertension.  In 
each case, the Board finds no issue as to providing an 
appropriate application form or completeness of the application. 

Beginning in January 2005, VA notified the Veteran of the 
information and evidence necessary to substantiate and complete 
his claims, including the evidence to be provided by him, and 
notice of the evidence VA would attempt to obtain.  VA informed 
him of the criteria for service connection and set forth the 
criteria, generally, for rating service-connected disabilities 
and for assigning effective dates, should service connection be 
granted.  VA also informed the Veteran that in order to establish 
an increased rating for his service-connected hypertension, the 
evidence had to show that such disability had worsened and the 
manner in which such worsening had affected his employment and 
daily life.  38 U.S.C.A. § 5103(a).  

With respect to his application to reopen a claim of entitlement 
to service connection for hepatitis B, VA informed the Veteran of 
the bases for the prior denials and advised him of the evidence 
necessary to substantiate the element or elements required to 
establish service connection that were found insufficient in the 
previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  As 
noted above, VA also informed him of the evidence necessary to 
support the underlying service connection claim.  

Following the notice to the Veteran, VA fulfilled its duty to 
assist him in obtaining identified and available evidence 
necessary to substantiate his claims.  That duty requires VA to 
make reasonable efforts to obtain relevant records (including 
private records) that the Veteran adequately identifies to VA and 
authorizes VA to obtain.  38 U.S.C.A. § 5103A(b)(1).  However, 
the duty to assist is not a one-way street.  Olsen v. Principi, 3 
Vet. App. 480 (1992).  It is the Veteran's responsibility to 
present and support his claim.  38 U.S.C.A. § 5103.  

In this case, VA has obtained or ensured the presence of the 
Veteran's service treatment records; records from a private 
physician, J. A. D., M.D., reflecting the Veteran's treatment 
from December 1996 to September 2004; and records reflecting the 
Veteran's treatment by VA from April 2004 to October 2009.  

In August 1991, August 2005, and December 2009, VA examined the 
Veteran to determine the nature and etiology of any hepatitis B 
and lung disease found to be present.  During the latter two 
examinations, VA evaluated the extent of impairment due to the 
Veteran's service-connected hypertension.  

The VA examination reports reflect that the examiners reviewed 
the Veteran's medical history, including his service treatment 
records; interviewed and examined the Veteran; documented his 
current medical conditions; and rendered appropriate diagnoses 
and opinions consistent with the remainder of the evidence of 
record.  Therefore, the Board concludes that the VA examinations 
are adequate for evaluation purposes.  See 38 C.F.R. § 4.2 
(2009); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) 
(holding that when VA undertakes to provide a VA examination or 
obtain a VA opinion, it must ensure that the examination or 
opinion is adequate).

Finally, the Board notes that in February 2009, the Veteran had a 
video conference with the undersigned Veterans Law Judge.  A 
transcript of that video conference has been associated with the 
claims folder.  

In sum, the Board finds that with respect to the issues of 
entitlement to service connection for hepatitis B and lung 
disease and the issue of entitlement to an increased rating for 
hypertension, the Veteran has been afforded a meaningful 
opportunity to participate in the development of his appeal.  He 
has not identified any outstanding evidence which could support 
any of those claims; and there is no evidence of any VA error in 
notifying or assisting the Veteran that could result in prejudice 
to him or that could otherwise affect the essential fairness of 
the adjudication.  Accordingly, the Board will proceed to 
determine whether or not new and material evidence has been 
received to reopen claim of entitlement to service connection for 
hepatitis B; the claim of entitlement to service connection for a 
lung disease; and the claim for an increased rating for 
hypertension.



The Service Connection Claims

The Veteran contends that his hepatitis B and lung disease were 
first manifested in or as a result of service and that he has had 
continuing symptomatology since his retirement from service.  
Therefore, he maintains that service connection is warranted for 
each of those disabilities.  However, after carefully considering 
those claims in light of the record and the applicable law, the 
Board is of the opinion that the preponderance of the evidence is 
against those claims.  Accordingly, those issues will be denied.  

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131.  Generally, the evidence must show (1) 
the existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or nexus 
between the current disability and any injury or disease during 
service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992). 

For the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word chronic.  When the disease identity 
is established, there is no requirement of evidentiary showing of 
continuity.  38 C.F.R. § 3.303(b). 

Continuity of symptomatology is required only where the condition 
noted during service (or in the presumptive period) is not, in 
fact, shown to be chronic or where the diagnosis of chronicity 
may be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of continuity 
after discharge is required to support the claim.  Id. 

The foregoing law and regulations, notwithstanding, service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2008).  

Hepatitis B

In October 1991, when the RO last denied the Veteran's claim of 
service connection hepatitis B, evidence on file consisted of his 
service treatment records and the report of an August 1991 VA 
examination.  Such evidence showed that the Veteran's hepatitis B 
was first manifested in service in 1983.  During his service 
retirement examination in October 1990, his history of hepatitis 
B was noted.  However, there was no evidence of any residual 
disability, and the examiner stated that the Veteran was not a 
carrier.  During his August 1991 VA examination, the Veteran 
reported that he had had hepatitis B in service but had not had 
residual disability.  Indeed, laboratory testing was negative, 
and the Veteran's liver function was reportedly normal.  Absent 
any findings of residual disability, the RO denied the Veteran's 
claim of entitlement to service connection for hepatitis B.  As 
noted above, that decision became final.

Generally, a claim which has been denied by the RO may not 
thereafter be reopened and allowed, and a claim based upon the 
same factual basis may not be considered.  38 U.S.C.A. § 7105.  
The exception to this rule is 38 U.S.C.A. § 5108 which provides 
that if new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the VA shall reopen 
the claim and review the former disposition of the claim.

When a veteran seeks to reopen a final decision based on new and 
material evidence, the Board must first determine whether the 
Veteran has, in fact, presented new and material evidence under 
38 C.F.R. § 3.156.  Evidence offered by a claimant to reopen a 
claim is presumed credible for the limited purpose of 
ascertaining its materiality.  Justus v. Principi 3 Vet. App. 
510, 512 (1992).  

New evidence means existing evidence not previously submitted to 
VA decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156. 

If new and material evidence is presented, the Board may then 
proceed to evaluate the merits of the claim but only after 
insuring that the duty to assist the Veteran in the development 
of his claim has been fulfilled.  See Elkins v. West, 12 Vet. 
App. 209 (1999).

Evidence added to the record since the RO's October 1991 decision 
consists of records from a private physician, J. A. D., M.D., 
reflecting the Veteran's treatment from December 1996 to 
September 2004; records reflecting the Veteran's treatment by VA 
from April 2004 to October 2009; the reports of VA examinations, 
performed in August 2005 and December 2009; and the transcript of 
the Veteran's February 2009 video conference on appeal.

Such evidence is new in the sense that it has not previously been 
before VA.  However, it is, essentially cumulative or duplicative 
of that on file in October 1991.  That is, it does not fill the 
deficits in the evidence which existed at the time of the prior 
denial.  Rather, the evidence remains negative for any post-
service residuals of hepatitis B.  In fact, following the 
December 2009 VA examination, the examiner found that the 
Veteran's hepatitis B during service had been acute and 
transitory and resolved without residual disability.  Even when 
considered with the evidence previously of record, the additional 
evidence does not raise a reasonable possibility of 
substantiating the claim of entitlement to service connection for 
hepatitis B.  Therefore, it is not new and material for the 
purpose of reopening the claim.  Absent new and material 
evidence, the denial of entitlement to service connection for 
hepatitis B is confirmed and continued; and the appeal is denied.

The Lung Disease

A further review of the record shows that in service in September 
1985 and September 1986, chest X-rays revealed evidence of old 
granulomatous disease in the Veteran's lungs.  However, the 
examiners found no active lung disease, and there were no 
additional reports of chronic, identifiable lung disease during 
the remainder of the Veteran's service.  Indeed, during his 
October 1990 service retirement examination, the Veteran 
responded in the negative, when asked if he then had, or had ever 
had, shortness of breath, pain or pressure in his chest, or a 
chronic cough.  Moreover, his lungs and chest were found to be 
normal.  

Since his retirement from service, the evidence from private 
health care providers, as well as VA is completely negative for 
manifestations of chronic, identifiable lung disease.  For 
example, X-rays taken during the Veteran's VA examinations in 
August 1991 and August 2005 were negative for any abnormalities 
associated with lung disease, including granulomas.  In fact, 
following the December 2009 VA examination, the examiner stated 
that no lung disease had been found. 

Absent a finding of current, identifiable lung disease, the 
Veteran does not meet the criteria for service connection.  
Therefore, service connection is not warranted, and the appeal is 
denied.

Additional Considerations

In arriving at the foregoing decisions, the Board has considered 
the doctrine of reasonable doubt.  However, that doctrine is only 
invoked where there is an approximate balance of evidence which 
neither proves nor disproves the claim.  In this case, the 
preponderance of the evidence is against the Veteran's 
application to reopen his claims of entitlement to service 
connection for hepatitis B and for lung disease.  Therefore, the 
doctrine of reasonable doubt is not applicable.  38 U.S.C.A. 
§ 5107(b) ; 38 C.F.R. § 3.102. 

The Increased Rating Claim

Finally, the Veteran seeks entitlement to a rating in excess of 
10 percent for his service-connected hypertension.  

During his video conference, the Veteran testified that the 10 
percent rating for his hypertension does not reflect the extent 
of impairment attributable to that disability.  He noted that his 
medication dosage for hypertension had, recently, been increased; 
and therefore, he maintains that an increased rating for 
hypertension is warranted.  Again, however, after carefully 
considering the claim in light of the record and the applicable 
law, the Board is of the opinion that the preponderance of the 
evidence is against that claim.  Accordingly, the appeal will be 
denied.  

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities, which assigns ratings based on 
the average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 
4 (2010).  The percentage ratings represent, as far as can 
practicably be determined, the average impairment in earning 
capacity (in civilian occupations) resulting from service-
connected disability.  38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7. 

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the Veteran's condition.  Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991).  Where an increase in the level of a 
service-connected disability is at issue, the primary concern is 
the present level of disability.  Francisco v. Brown, 7 Vet. App. 
55 (1994).  However, a veteran may experience multiple distinct 
degrees of disability that might result in different levels of 
compensation from the time the increased rating claim was filed 
until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 
505 (2007).  Therefore, the following analysis is undertaken with 
consideration of the possibility that different ratings may be 
warranted for different time periods. 

Hypertension is rated in accordance with 38 C.F.R. § 4.104, 
Diagnostic Code 7101.  For VA rating purposes, the term 
hypertension means that the diastolic blood pressure is 
predominantly 90 mm or greater.  Isolated systolic hypertension 
means that the systolic blood pressure is predominantly 160 or 
greater with a diastolic blood pressure of less than 90 mm.  
38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1.  A 10 percent 
rating is warranted when the diastolic pressure is predominantly 
100 or more, or; when the systolic pressure is predominantly 160 
or more.  A 10 percent rating is also warranted when the Veteran 
has a history of a diastolic pressure of 100 or more and requires 
continuous medication for control.  Id.  A 20 percent rating is 
warranted for hypertension, manifested by a diastolic pressure of 
predominantly 110 or more and a systolic pressure of 200 or more.  
Id.

In this case, the evidence of record shows that the Veteran's 
blood pressure is, generally, controlled on medication.  Indeed, 
the preponderance of that evidence shows that his diastolic 
pressure is consistently below 100 and that his systolic pressure 
is consistently below 150.  Moreover, there is no evidence that 
such disorder has limited his ability to work or to independently 
perform his activities of daily living.  Therefore, he does not 
meet or more nearly approximate the criteria for a higher 
schedular evaluation.  Accordingly, the current 10 percent 
schedular rating is confirmed and continued, and the appeal is 
denied.

In arriving at the foregoing decision, the Board has also 
considered the possibility of referring this case to the Director 
of the VA Compensation and Pension Service for possible approval 
of an extraschedular rating for the Veteran's service-connected 
hypertension.  Ordinarily, the VA Schedule will apply unless 
there are exceptional or unusual factors which would render 
application of the schedule impractical.  See Fisher v. Principi, 
4 Vet. App. 57, 60 (1993).  An extraschedular disability rating 
is warranted upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  38 C.F.R. § 
3.321(b)(1) (2009), Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).

There is a three-step inquiry for determining whether a claimant 
is entitled to an extraschedular rating.  Thun v. Peake, 22 Vet. 
App. 111, 115 (2008).  First, the Board must determine whether 
the evidence presents such an exceptional disability picture that 
the available schedular evaluations for that service-connected 
disability are inadequate.  Second, if the schedular evaluation 
is found to be inadequate, the Board must determine whether the 
Veteran's disability picture exhibits other related factors, such 
as those provided by the regulation as "governing norms." Third, 
if the rating schedule is inadequate to evaluate a claimant's 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization, then the case must be referred to the VA Under 
Secretary for Benefits or the Director of the Compensation and 
Pension Service to determine whether, to accord justice, the 
claimant's disability picture requires the assignment of an 
extraschedular rating.

In this case, neither the Veteran nor his representative have 
expressly raised the matter of entitlement to an extraschedular 
rating.  The Veteran's contentions have been limited to those 
discussed above, i.e., that his disability is more severe than is 
reflected by the currently assigned rating.  See Brannon v. West, 
12 Vet. App. 32 (1998) (while the Board must interpret a 
claimant's submissions broadly, the Board is not required to 
conjure up issues that were not raised by the claimant).  
Moreover, the Veteran and his representative have not identified, 
and the Board has not found, any factors which may be considered 
to be exceptional or unusual with respect to the service-
connected hypertension.  In this regard, the record does not show 
that the Veteran has required frequent hospitalizations for that 
disorder.  There is no unusual clinical picture presented, nor is 
there any other factor which takes the disability outside the 
usual rating criteria.  In short, the evidence does not support 
the proposition that the Veteran's hypertension presents such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular standards.  
Accordingly, further action is not warranted under 38 C.F.R. 
§ 3.321 (b)(1).


ORDER

New and material evidence not having been received, the 
application to reopen a claim of entitlement to service 
connection for hepatitis B is denied.

Entitlement to service connection for lung disease is denied.

Entitlement to a rating in excess of 10 percent for hypertension 
is denied.

REMAND

As noted above, the Veteran also seeks entitlement to service 
connection for a skin disease.  In considering that claim, the 
Board notes that service connection is already in effect for the 
following:  squamous cell carcinoma of the lip, a scar due to the 
removal of squamous cell carcinoma of the lip, basal cell 
carcinoma of the right upper chest, and actinic keratosis, each 
evaluated as noncompensable.  Therefore, any additional skin 
disease must be manifested by separate, distinct manifestations.  
38 C.F.R. § 4.14 (2010); see Vet. Aff. Op. Gen. Couns. Prec. 23-
97 (Multiple Ratings for Knee Disability, 62 Fed. Reg. 63,604 
(1997)).  

On his claim for service connection, received by VA in October 
2004, the Veteran stated that in addition to his service-
connected skin disorders, he had a skin disease, which affected 
his feet and lower back.  He reported that he had received 
treatment for that disorder at the VA Medical Center (MC) in 
Miami, Florida.  

During his video conference in February 2009, the Veteran 
testified that his additional skin disease was, actually, more 
generalized and affected most areas of his body.  He noted that 
his doctors had variously identified it as cellulitis, MRSA, and 
a staphylococcus infection.  In addition, he reported that 
between his two periods of service, he had been treated for his 
generalized skin disorder at the Miami VAMC.  

In April 2009, pursuant to the Board's remand, the AMC requested 
that the Veteran identify the names and locations of the VA 
medical facilities were he had been treated for a skin disease 
since August 2007.  No requests were made regarding the alleged 
treatment at the Miami VAMC between his two periods of service.  
However, such evidence could well be relevant to the Veteran's 
claim.  Accordingly, the case is REMANDED for the following 
action:

1.  Make a direct request to the Miami VAMC 
for records reflecting the Veteran's 
treatment or examination from February 1968 
to February 1975.  Such records should 
include, but are not limited to,  discharge 
summaries, consultation reports, X-ray 
reports, reports of laboratory studies, 
daily clinical records, doctor's notes, 
nurse's notes, and prescription records.  

A failure to respond or a negative reply to 
any request must be noted in writing and 
associated with the claims folder.

Efforts to obtain the foregoing records 
must continue until it is determined that 
they do not exist or that further attempts 
to obtain them would be futile.  The non-
existence or unavailability of such records 
must be verified by each Federal department 
or agency from whom they are sought.  
38 U.S.C.A. § 5103A(b); 38 C.F.R. 
§ 3.159(c)(2).

2.  When the actions requested in Part 1 
have been completed, undertake any other 
indicated development.  Then readjudicate 
the issue of entitlement to service 
connection for a skin disease, other than 
squamous cell carcinoma of the lip, a scar 
due to removal of squamous cell carcinoma 
of the lip, a scar due to removal of basal 
cell carcinoma of the right chest, and 
actinic keratosis.  

If the benefit sought on appeal is not 
granted to the Veteran's satisfaction, he 
and his representative must be furnished a 
Supplemental Statement of the Case and 
afforded an opportunity to respond.  
Thereafter, if in order, the case should be 
returned to the Board for further appellate 
action. 

By this remand, the Board intimates no opinion as to the final 
disposition of any unresolved issue.  
The Veteran need take no action unless he is notified to do so.  
However, he is advised that he has the right to submit any 
additional evidence and/or argument on the matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369, 
372-73 (1999). 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner. See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2007).



______________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


